PER CURIAM:
Robert Koon appeals the district court’s orders accepting the recommendation of *256the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Koon v. Ubah, No. 8:06-cv-02000-RBH, 2007 WL 1486067 (D.S.C. May 18, 2007); 2008 WL 724041 (Mar. 18, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.